            Case 4:20-cv-02058-ACA Document 72 Filed 06/18/21 Page 1 of 3                               FILED
                                                                                               2021 Jun-18 PM 03:25
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ALABAMA
                                   MIDDLE DIVISION

 LAKEISHA EZELL, as representative of the            )
 ESTATE OF TERRENCE ANDREWS,                         )
                                                     ) Honorable Judge Annemarie Carney Axon
               Plaintiff,                            )
                                                     ) Case No.: 4:20-cv-02058-ACA
               v.                                    )
                                                     )
 JEFFERSON DUNN, et al.,                             )
                                                     )
               Defendants.                           )
                                                     )
                                                     ) JURY TRIAL DEMANDED
                                                     )
                                                     )

                              PLAINTIFF’S RESPONSE TO
                    THE COURT’S JUNE 15, 2021 ORDER TO SHOW CAUSE

       Plaintiff LaKeisha Ezell, by and through her attorneys with the law firms of Loevy &

Loevy and the Dagney Johnson Law Group, respectfully responds to the Court’s June 15, 2021

order to show cause why Defendants Caver and Garrett have been properly served, and if so,

why the Court should not dismiss for failure to prosecute, stating as follows:

       1.       Plaintiff timely served Defendants Caver and Garrett on April 1, 2021. After

working cooperatively with defense counsel to ascertain the legal names of Defendants Caver

and Garrett, Plaintiff learned their names from defense counsel on Friday, March 12, 2021.

Ex. 1. On Monday, March 15, 2021, Plaintiff’s counsel asked defense counsel whether they

would accept service on behalf of Defendants Caver and Garrett in this matter, and followed up

on March 31. Ex. 1. On April 1, 2021, defense counsel confirmed that they would accept service

and file an appearance on behalf of Defendants Caver and Garrett. Ex. 1 (“We will appear and

accept service for Caver and Garrett in the Ezell case”). Defendants were therefore served on


                                                 1
             Case 4:20-cv-02058-ACA Document 72 Filed 06/18/21 Page 2 of 3




April 1, 2021. See Fed. R. Civ. P 4(l)(3) (“Failure to prove service does not affect the validity of

service.”).

        2.       One day later, on April 2, 2021, defense counsel filed a motion to dismiss on

behalf of Defendants Sanders, Malone, White, Graham, Estelle, Baker, and Ary. Dkts. 46-47. In

the supporting memorandum, defense counsel explicitly stated that Defendants Caver and Garrett

had been served. Dkt. 47 at 6 n.2 (“Cynthia Caver and Eric Garrett were recently served with the

Complaint. These defendants’ responses are not yet due to be filed.”). These Defendants have at

no point raised an argument that service was improper. Defendants had previously filed

appearances on behalf of other Defendants in this matter after accepting service (see, e.g., Dkt.

12), but Plaintiff did not notice that defense counsel did not file an appearance on behalf of

Defendants Caver and Garrett following the April 1, 2021 agreement to appear and accept

service on their behalf. Plaintiff apologizes for failing to realize that additional steps were

needed to apprise the Court that Defendants Caver and Garrett had been properly served.

        3.       The Court should not dismiss for failure to prosecute because the failure to notify

the Court that Defendants Caver and Garrett had been served was inadvertent; Defendants Caver

and Garrett have in fact been served and defense counsel have appeared on their behalf; and no

party will be prejudiced if Defendants Caver and Garrett continue in this case. Rather, there is a

strong preference for deciding cases on the merits. See Perez v. Wells Fargo N.A., 774 F.3d

1329, 1332 (11th Cir. 2014).

        4.       The parties have conferred on this issue, and Defendants Caver and Garrett agree

that they were timely served on April 1, 2021. On June 18, 2021, defense counsel filed

appearances on behalf of Defendants Caver and Garrett in this matter. Dkts. 69-71.




                                                  2
         Case 4:20-cv-02058-ACA Document 72 Filed 06/18/21 Page 3 of 3




                                            Respectfully submitted,
                                            D.S.
                                            BY: /s/ Megan Pierce
                                             One of Plaintiff’s Attorneys

                                            BY: /s/ Anil Mujumdar
                                             Local Counsel


*Ruth Z. Brown (pro hac vice) (IL No. 6299187)
Megan Pierce (pro hac vice) (CA No. 314044)
Attorneys for Plaintiff
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
Telephone: 312s-243-5900
Fax: 312-243-5902
Email: ruth@loevy.com, megan@loevy.com
*Counsel of Record

Anil A. Mujumdar (ASB-2004-L65M)
Dagney Johnson Law Group
2170 Highland Avenue, Suite 250
Birmingham, Alabama 35205
T: 205.590.6986
F: 205.809.7899
E: anil@dagneylaw.com
* Local Counsel



                                CERTIFICATE OF SERVICE

       I, Megan Pierce, hereby certify that on June 18, 2021, I caused the foregoing document to

be filed using the Court’s CM/ECF system, causing it to be filed on counsel for all Defendants.

                                                    /s/ Megan Pierce
                                                    One of Plaintiff’s Attorneys




                                                3
